DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 03/25/2022 has been entered. Claims 1, 5-8, 10, 12-13, 20- 32 remain pending in the application. The amendments to the claim have overcome the 35 USC 112 rejections.
Claim Objections
Claims 6, 23, and 32 are objected to because of the following informalities:  
Claim 6 recite “the ultrasound emitted into the patient is being based on” should be “the ultrasound energy emitted into the patient is based on”. 
Claim 23 recite “identifying reflection data using and a preamplifier” should be “identifying reflection data using a preamplifier”. 
 Claim 32 recite “closing a first switch of the first set of switches supplying energy from the pulser to the transducer” should be “closing a first switch of the first set of switches to supply energy from the pulser to the transducer”. 
Appropriate correction is required.
35 U.S.C. 101 reads as follows:
Claim Rejections - 35 USC § 101
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claim 6 is rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101). 
Claim 6 recites “the ultrasound emitted into the patient” which is being directed to a human organism.
 To overcome the rejection, the claim should read “the ultrasound configured to be emitted into the patient”.
Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 23-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 23 recited the limitation “ “identifying reflection data using and a preamplifier”, it is unclear which element is preforming the identifying step, is the preamplifier responsible for identifying reflection data?
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5-8, 10, 12-13, and 20- 32 are rejected under 35 U.S.C. 103 as being unpatentable over Barzion (US PUB No. US 2017/0105700) in the view of Van Alphen (US Pub No. 2017/0258445) hereinafter Van and Satoh (US PUB No. US 2014/0378835).
Regarding claim 1, Barzion, in the same field of endeavor, teaches a non-invasive internal bleeding assessment system, comprising (paragraph 0148): 
a patch comprising transducers configured to emit ultrasound into a patient and to receive reflections of the ultrasound from the patient (paras. 0045 and 0063, patch attached to the patient, contain a transducer array that emits ultrasound energy);
and a processor (figure 1, element 20, para. 0064), output an alert indicating internal bleeding of the patient (para. 0077, the system output warning to the user notifying the user of an abnormal detection).
However, Barzlon fails to explicitly teach a pulser electrically coupled to the transducers by a first set of switches, the pulser being configured to selectively supply energy to the transducers when the first set of switches are closed; and a preamplifier electrically coupled to the transducers by a second set of switches, the preamplifier being configured to selectively receive an analog signal corresponding to the reflections of the ultrasound received by the transducers when the second set of switches are closed; a processor, communicatively coupled with the preamplifier, generate voxels in response to the analog signal; characterize power levels of the voxels based on an energy level of the analog signal; determine that a portion of the voxels depict blood by determining that a portion of the power levels are below a first threshold value; determine that a volume of pooled blood within the patient is greater than a second threshold based on the portion of the voxels that depict blood
Van, in the same field of endeavor, teaches a pulser electrically coupled to the transducers by a first set of switches (figure 6, elements 40a and 40b; paras. 0027 and 0030), the pulser being configured to selectively supply energy to the transducers when the first set of switches are closed (figure 6, elements 40a and 40b; paras. 0027 and 0030-0031); and 
 a preamplifier electrically coupled to the transducers by a second set of switches (figure 6, element 42, paras. 0030-0031), the preamplifier being configured to selectively receive an analog signal corresponding to the reflections of the ultrasound received by the transducers when the second set of switches are closed (figure 6, element 42, paras. 0030-0032), a processor, communicatively coupled with the preamplifier (para. 0027).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Barzion to incorporate the teachings of Van to provide a pulser electrically coupled to the transducers by a first set of switches, the pulser being configured to selectively supply energy to the transducers when the first set of switches are closed; and a preamplifier electrically coupled to the transducers by a second set of switches, the preamplifier being configured to selectively receive an analog signal corresponding to the reflections of the ultrasound received by the transducers when the second set of switches are closed. Doing so would help in protecting the input and regulating the transmission of the ultrasound by selecting which transducer to operate as taught within Van in paras. 0030-0032.
However, Barzlon in the view of Van fails to explicitly teach generate voxels in response to the analog signal; characterize power levels of the voxels based on an energy level of the analog signal; determine that a portion of the voxels depict blood by determining that a portion of the power levels are below a first threshold value; determine that a volume of pooled blood within the patient is greater than a second threshold based on the portion of the voxels that depict blood
Satoh, in the same field of endeavor, teaches generate voxels in response to the analog signal (para 0059);
 characterize power levels of the voxels based on an energy level of the analog signal (para. 0059; the detecting unit 16b detects a fluid existing region using the position information of voxels, each of which is assigned with a luminance because a power is detected, in the power volume data);
 determine that a portion of the voxels depict blood by determining that a portion of the power levels are below a first threshold value (para 0142; if the voxel luminance power is less than 1, which is zero, then the voxel depict fluid (blood)) ; 
determine that a volume of pooled blood within the patient is greater than a second threshold based on the portion of the voxels that depict blood (paras. 0104-0105;  in order to improve the detection precision, the detecting unit 16b may use the fluid information in the fluid volume data as a parameter for the detection, the detection unit then detects if the blood flow in a region is greater than a threshold, the area is detected as an abnormal area); 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Barzion in the view of Van to incorporate the teachings of Satoh to provide a method of generating voxels and processing. Doing so would help in identifying the voxels that represent blood from the voxels that represent the tissue and decide if the imaged region contain internal bleeding and improving the detection precision as taught by Satoh in para. 0105.

Regarding claim 5, Barzion teaches the system of claim 1, wherein the transducers are arranged in an array (para. 0144).

Regarding claim 6, Barzion teaches the system of claim 1, however fails to explicitly teach a power level of the ultrasound emitted into the patient is being based on the energy supplied by the pulser.
Satoh, in the same field of endeavor, teaches a power level of the ultrasound emitted into the patient is being based on the energy supplied by the pulser (para 0036).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Barzion in the view of Van to incorporate the teachings of Satoh to provide a power level of the ultrasound emitted into the patient is being based on the energy supplied by the pulser. Doing so would help in acquiring data in which a luminance is assigned to a value representing blood flow information as taught within Satoh in para. 0036.

Regarding claim 7, Barzion teaches the system of claim 6, however fails to explicitly teach wherein the pulser is configured to cause the transducers to output the ultrasound periodically by periodically closing the first set of switches.
Van, in the same field of endeavor, teaches the pulser is configured to cause the transducers to output by closing the first set of switches (figure 6, elements 40a and 40b; paras. 0027 and 0030-0031).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Barzion to incorporate the teachings of Van to provide a pulser is configured to cause the transducers to output the ultrasound by closing the first set of switches. Doing so would help in protecting the input and regulating the transmission of the ultrasound by selecting which transducer to operate as taught within Van in paras. 0030-0032.
However, Barzion in the view of Van fails to explicitly teach outputting ultrasound periodically. 
Satoh, in the same field of endeavor, teaches wherein the pulser is configured to cause the transducers to output the ultrasound periodically (para 0029).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Barzion in the view of van to incorporate the teachings of Satoh to provide a pulser is configured to cause the transducers to output the ultrasound periodically. Doing so would help in transmitting the ultrasound energy in an adjusted given direction.

Regarding claim 8, Barzion teaches the system of claim 6, however fails to explicitly teach wherein the power level of the ultrasound is variable.
Satoh, in the same field of endeavor, teaches the power level of the ultrasound is variable (para. 0036).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Barzion in the view of van to incorporate the teachings of Satoh to provide a power level of the ultrasound is variable. Doing so would help in identifying if the voxel represent tissues or blood.

Regarding claim 10, Barzion teaches the system of claim 9, however fails to explicitly teach further comprising: an analog-to-digital (ADC) converter configured to generate a digital signal by digitizing the analog signal that has been amplified by the preamplifier, wherein the processor is further configured to characterize the voxels based on the digital signal.
however, fails to explicitly teach an analog-to-digital (ADC) converter configured to generate a digital signal by digitizing the analog signal that has been amplified by the preamplifier, wherein the processor is further configured to characterize the voxels based on the digital signal (para. 0031).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Barzion to incorporate the teachings of Satoh to provide analog-to-digital (ADC) converter configured to generate a digital signal by digitizing the analog signal that has been amplified by the preamplifier, wherein the processor is configured to characterize the voxels based on the digital signal. Doing so would help in converting the reflection wave signal that have been amplified.

Regarding claim 12, Barzion teaches the system of claim 1, wherein the patch is configured to be affixed to the patient

Regarding claim 13, Barzion teaches the system of claim 1, wherein the patch is disposable (para. 0081).

Regarding claim 21, Barzion teaches the system of claim 20, wherein the processor is further configured to: determine a change in the volume of the blood (para. 0042), wherein the alert further indicates the change in the volume of the blood (para. 0077).

Regarding claim 22, Barzion teaches the system of claim 1, however fails to explicitly teach wherein the voxels are representative of a tissue of the patient.
Satoh, in the same field of endeavor, teaches wherein the voxels are representative of a tissue of the patient (para. 0142; luminance of 1 represent the tissues).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Barzion in the view of Van to incorporate the teachings of Satoh to provide the voxels are representative of a tissue of the patient. Doing so would help in identifying if the voxel represent tissues or blood and detect the internal bleeding.

Regarding claim 23, Barzion teaches a method performed by a non-invasive medical device on a patient, the method comprising (para. 0148):  transmitting an ultrasound signal from a patch, the patch comprising transducers configured to emit the ultrasound signal (paras. 0045 and 0063, patch attached to the patient, contain a transducer array that emits ultrasound energy), 
processor communicatively coupled with the patch (paras. 0045  0090, the controller is connected to (patch attached to the patient, contain a transducer array that emits ultrasound energy) via wireless connection) and outputting, by the processor, an alert indicating internal bleeding of the patient based on the portion of the voxels that depict the pooled blood (para. 0077, the system output warning to the user notifying the user of an abnormal detection).
however, Barzion fails to explicitly a pulser coupled to the transducers by a first set of switches and configured to cause the transducers to emit the ultrasound signal in response to closing the first set of switches; identifying reflection data using and a preamplifier coupled to the transducers by a second set of switches and configured to receive the reflection data from the transducers in response to closing the second set of switches; characterizing, by a processor voxels based on the reflection data ; determining, by the processor, that a portion of the voxels depict pooled blood by determining that power levels associated with the portion of the voxels are below a threshold.
Van, in the same field of endeavor, teaches a pulser coupled to the transducers by a first set of switches and configured to cause the transducers to emit the ultrasound signal in response to closing the first set of switches (figure 6, elements 40a and 40b; paras. 0027 and 0030-0031); and 
 a identifying reflection data using and a preamplifier coupled to the transducers by a second set of switches and configured to receive the reflection data from the transducers in response to closing the second set of switches (figure 6, element 42, paras. 0030-0032).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Barzion to incorporate the teachings of Van to provide a pulser coupled to the transducers by a first set of switches and configured to cause the transducers to emit the ultrasound signal in response to closing the first set of switches; identifying reflection data using and a preamplifier coupled to the transducers by a second set of switches and configured to receive the reflection data from the transducers in response to closing the second set of switches. Doing so would help in protecting the input and regulating the transmission of the ultrasound by selecting which transducer to operate as taught within Van in paras. 0030-0032.
However, Barzlon in the view of Van fails to explicitly teach characterizing, by a processor, voxels based on the reflection data ; determining, by the processor, that a portion of the voxels depict pooled blood by determining that power levels associated with the portion of the voxels are below a threshold.
Satoh, in the same field of endeavor, teaches characterizing, by a processor, voxels based on the reflection data  (para. 0059); ; determining, by the processor, that a portion of the voxels depict pooled blood by determining that power levels associated with the portion of the voxels are below a threshold (para. 0059; the detecting unit 16b detects a fluid existing region using the position information of voxels, each of which is assigned with a luminance because a power is detected, in the power volume data);
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Barzion in the view of Van to incorporate the teachings of Satoh to provide a method of characterizing, by a processor, voxels based on the reflection data ; determining, by the processor, that a portion of the voxels depict pooled blood by determining that power levels associated with the portion of the voxels are below a threshold. Doing so would help in identifying the voxels that represent blood from the voxels that represent the tissue and decide if the imaged region contain internal bleeding and improving the detection precision as taught by Satoh in para. 0105.

Regarding claim 24, Barzion teaches the method of claim 23, further comprising: emitting, by the transducers of the device, the ultrasound signal toward the patient; and detecting, by the transducers of the device, the reflections of the ultrasound signal

Regarding claim 25, Barzion teaches the method of claim 23, however fails to explicitly teach wherein determining the threshold value comprises: generating the threshold based on relative power levels of the voxels.
Satoh, in the same field of endeavor, teaches wherein determining the threshold value comprises: generating the threshold based on relative power levels of the voxels (para. 0059; the detecting unit 16b detects a fluid existing region using the position information of voxels, each of which is assigned with a luminance because a power is detected, in the power volume data).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Barzion in the view of Van to incorporate the teachings of Satoh to provide a method of generating the threshold based on relative power levels of the voxels. Doing so would help in identifying the voxels that represent blood from the voxels that represent the tissue and decide if the imaged region contain internal bleeding.

Regarding claim 26, Barzion teaches the method of claim 23, wherein outputting the alert indicating the internal bleeding of the patient (para. 0077, the system output warning to the user notifying the user of an abnormal detection).
however, Barzion fails to explicitly teach the threshold being a first threshold, based on the portion of the voxels that depict the pooled blood comprises: determining that an amount of the portion of the voxels that depict the pooled blood are greater than a second threshold (paras. 0104-0105; the detection unit then detects if the blood flow in a region is greater than a threshold, the area is detected as an abnormal area).
Satoh, in the same field of endeavor, teaches the threshold being a first threshold, based on the portion of the voxels that depict the pooled blood comprises: determining that an amount of the portion of the voxels that depict the pooled blood are greater than a second threshold (paras. 0104-0105; the detection unit then detects if the blood flow in a region is greater than a threshold, the area is detected as an abnormal area).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Barzion in the view of Van to incorporate the teachings of Satoh to provide a threshold being a first threshold, based on the portion of the voxels that depict the pooled blood comprises: determining that an amount of the portion of the voxels that depict the pooled blood are greater than a second threshold. Doing so would help in identifying the voxels that represent blood from the voxels that represent the tissue and decide if the imaged region contain internal bleeding.

Regarding claim 27, Barzion teaches the method of claim 23, further comprising: 
 determining a volume of the pooled blood (para. 0042), alert indicates the volume of the pooled blood (para. 0077).
however, Barzion fails to explicitly teach the portion of the voxels that depict the pooled blood. 
Satoh, in the same field of endeavor, teaches portion of the voxels that depict the pooled blood (para 0142; if the voxel luminance power is less than 1, which is zero, then the voxel depict fluid (blood)).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Barzion in the view of Van to incorporate the teachings of Barzion to provide portion of the voxels that depict the pooled blood. Doing so would help to identify if the voxel represent blood or the tissue which helps in determining the presence of internal bleeding.

Regarding claim 28, Barzion teaches a non-invasive medical device (paragraph 0148): 
 wearable device comprising transducers configured to emit ultrasound into a patient and to receive ultrasound reflected from the patient (paras. 0045 and 0063, patch attached to the patient, contain a transducer array that emits ultrasound energy);
 and a processor, communicatively coupled with the transducers (para. 0090, the controller is connected to the transducer via wireless connection), output an alert indicating internal bleeding of the patient (para. 0077, the system output warning to the user notifying the user of an abnormal detection).
however, Barzion fails to explicitly teach a pulser electrically coupled to the transducers by a first set of switches, the pulser configured to selectively supply energy to one or more of the transducers when one or more of the first set of switches are closed; and a preamplifier electrically coupled to the transducers by a second set of switches, the preamplifier configured to selectively receive one or more analog signals corresponding to the reflections of the ultrasound received by one or more of the transducers when one or more of the second set of switches are closed; characterize voxels based on the ultrasound reflected from the patient ;
determine that a portion of the voxels depict pooled blood by determining that power levels associated with the portion of the voxels are below a threshold; 
Van, in the same field of endeavor, teaches a pulser electrically coupled to the transducers by a first set of switches (figure 6, elements 40a and 40b; paras. 0027 and 0030), the pulser being configured to selectively supply energy to the transducers when the first set of switches are closed (figure 6, elements 40a and 40b; paras. 0027 and 0030-0031); and 
 a preamplifier electrically coupled to the transducers by a second set of switches (figure 6, element 42, paras. 0030-0031), the preamplifier being configured to selectively receive an analog signal corresponding to the reflections of the ultrasound received by the transducers when the second set of switches are closed (figure 6, element 42, paras. 0030-0032)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Barzion to incorporate the teachings of Van to provide a pulser electrically coupled to the transducers by a first set of switches, the pulser being configured to selectively supply energy to the transducers when the first set of switches are closed; and a preamplifier electrically coupled to the transducers by a second set of switches, the preamplifier being configured to selectively receive an analog signal corresponding to the reflections of the ultrasound received by the transducers when the second set of switches are closed. Doing so would help in protecting the input and regulating the transmission of the ultrasound by selecting which transducer to operate as taught within Van in paras. 0030-0032.
However, Barzlon in the view of Van fails to explicitly teach characterize voxels based on the ultrasound reflected from the patient; determine that a portion of the voxels depict pooled blood by determining that power levels associated with the portion of the voxels are below a threshold; 
Satoh, in the same field of endeavor, teach configured to: characterize voxels based on the ultrasound reflected from the patient (para. 0059; the detecting unit 16b detects a fluid existing region using the position information of voxels, each of which is assigned with a luminance because a power is detected, in the power volume data);
determine that a portion of the voxels depict pooled blood by determining that power levels associated with the portion of the voxels are below a threshold (para 0142; if the voxel luminance power is less than 1, which is zero, then the voxel depict fluid (blood)); 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Satoh to incorporate the teachings of Barzion in the view of Van to provide a step that characterize voxels based on the ultrasound reflected from the patient; determine that a portion of the voxels depict pooled blood by determining that power levels associated with the portion of the voxels are below a threshold. Doing so would help in identifying the voxels that represent blood from the voxels that represent the tissue and decide if the imaged region contain internal bleeding and improving the detection precision as taught by Satoh in para. 0105.

Regarding claim 29, Barzion teaches the non-invasive medical device of claim 28, however fails to explicitly teach wherein the power levels associated with the portion of the voxels comprise power levels of a portion of the ultrasound reflected from the patient, the portion of the ultrasound being reflected from volumes in the patient that correspond to the portion of the voxels.
Satoh, in the same field of endeavor, teach the power levels associated with the portion of the voxels comprise power levels of a portion of the ultrasound reflected from the patient, the portion of the ultrasound being reflected from volumes in the patient that correspond to the portion of the voxels (para. 0059; the detecting unit 16b detects a fluid existing region using the position information of voxels, each of which is assigned with a luminance because a power is detected, in the power volume data).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Satoh to incorporate the teachings of Barzion in the view of Van to provide power levels associated with the portion of the voxels comprise power levels of a portion of the ultrasound reflected from the patient, the portion of the ultrasound being reflected from volumes in the patient that correspond to the portion of the voxels. Doing so would help in identifying the voxels that represent blood from the voxels that represent the tissue and decide if the imaged region contain internal bleeding.

Regarding claim 30, Barzion teaches the non-invasive medical device of claim 28, wherein outputting the alert indicating the internal bleeding of the patient (para. 0077, the system output warning to the user notifying the user of an abnormal detection).
however, Barzion fails to explicitly teach the threshold being a first threshold, based on the portion of the voxels that depict the pooled blood comprises: determining that an amount of the portion of the voxels that depict the pooled blood are greater than a second threshold (paras. 0104-0105; the detection unit then detects if the blood flow in a region is greater than a threshold, the area is detected as an abnormal area).
Satoh, in the same field of endeavor, teaches the threshold being a first threshold, based on the portion of the voxels that depict the pooled blood comprises: determining that an amount of the portion of the voxels that depict the pooled blood are greater than a second threshold (paras. 0104-0105; the detection unit then detects if the blood flow in a region is greater than a threshold, the area is detected as an abnormal area).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Barzion in the view of Van to incorporate the teachings of Satoh to provide a threshold being a first threshold, based on the portion of the voxels that depict the pooled blood comprises: determining that an amount of the portion of the voxels that depict the pooled blood are greater than a second threshold. Doing so would help in identifying the voxels that represent blood from the voxels that represent the tissue and decide if the imaged region contain internal bleeding.

Regarding claim 31, Barzion teaches the non-invasive medical device of claim 28, further comprising: a volume of the pooled blood (para. 0042), alert indicates the volume of the pooled blood (para. 0077).
however, Barzion fails to explicitly teach the portion of the voxels that depict the pooled blood. 
Satoh, in the same field of endeavor, teaches portion of the voxels that depict the pooled blood (para 0142; if the voxel luminance power is less than 1, which is zero, then the voxel depict fluid (blood)).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Barzion in the view of Van to incorporate the teachings of Barzion to provide portion of the voxels that depict the pooled blood. Doing so would help to identify if the voxel represent blood or the tissue which helps in determining the presence of internal bleeding.

Regarding claim 32, Barzion teaches the system of claim 1, wherein a transducer of the transducers is configured to: emit the ultrasound into the patient by (paras. 0045 and 0063, patch attached to the patient, contain a transducer array that emits ultrasound energy): 
However, Barzion fails to explicitly teach closing a first switch of the first set of switches supplying energy from the pulser to the transducer; and opening a second switch of the second set of switches coupling the transducer to the preamplifier; and receive the reflections of the ultrasound by: generating an analog signal by closing the second switch; and opening the first switch; and convey the analog signal to the preamplifier.
Van, in the same field of endeavor, teaches closing a first switch of the first set of switches supplying energy from the pulser to the transducer (figure 6, paras. 0030-0031); and opening a second switch of the second set of switches coupling the transducer to the preamplifier (figure 6, paras. 0030-0031); and receive the reflections of the ultrasound by: generating an analog signal by closing the second switch (figure 6, paras. 0030-0031); and opening the first switch and convey the analog signal to the preamplifier (figure 6, paras. 0030-0031).




It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Barzion to incorporate the teachings of Van to provide a step of closing a first switch of the first set of switches supplying energy from the pulser to the transducer; and opening a second switch of the second set of switches coupling the transducer to the preamplifier; and receive the reflections of the ultrasound by: generating an analog signal by closing the second switch; and opening the first switch; and convey the analog signal to the preamplifier. Doing so would help in protecting the input and regulating the transmission of the ultrasound by selecting which transducer to operate as taught within Van in paras. 0030-0032.
Response to Arguments
Applicant’s arguments with respect to claims’ 103 rejection have been considered but are moot because the new ground of rejection.
Applicant's arguments filed 03/25/2022 have been fully considered but they are not persuasive. Applicant argues that the prior art of Satoh does not teach determining that a volume of pooled blood within the patient is greater than a second threshold. However, Satoh teaches  the detecting unit 16b according to the first embodiment then uses the fluid information in the fluid volume data to detect a region that is a fluid existing region in the scan region (para. 0054). The detecting unit 16b use the fluid information in the fluid volume data as a parameter for the detection. When color Doppler volume data collected as the fluid volume data, the detecting unit 16b may extract the flow rate extracted from the intersecting line on each of the cross sections. The flow rate tends to increase in a region with a stenosis, because the cross-sectional area of the blood vessel is small in such a region. Therefore, the detecting unit 16b detects a cross section with the highest flow rate, among those having an area smaller than a given threshold, as an abnormal cross section, for example. Therefore, Satoh teaches calculating fluid volume and determining if the flow of the blood is increasing which means that the volume of blood is increasing and is greater than a threshold (since the flow is the volume of fluids over time) then the area is abnormal.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAINAB M ALDARRAJI whose telephone number is (571)272-8726. The examiner can normally be reached Monday-Friday 7AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William D Thomson can be reached on 5712723718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZAINAB MOHAMMED ALDARRAJI/             Patent Examiner, Art Unit 3793                                                                                                                                                                                           /Bill Thomson/Supervisory Patent Examiner, Art Unit 3793